Case 7:20-mj-02252-UA Documenté6 Filed 07/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA,
-against- D4 mn} azs2r ¢ LVS)
Hyuw Kee YO
Defendant(s), ,
x

 

Defendant 4 Yy Uli i c¢ Yo. 0 hereby or ole consents to

participate in the following proceeding via videoconferencing or eleconferencing:

Z \ Initial Appearance Before a Judicial Officer

_ Auraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver
of Indictment Form)

Bail/Detention Hearing

 
 
 

yuk Keo \oo ©

Detendant’s Signature
(Judge may obtain verbal saa on
Record and Sign for Defendant)

 

 

Poul Shecg fa”

Print Counsel’s Name

     
   

 

  

US, District Judge/U.S. Magistrat

 

 

 
